Citation Nr: 9922949	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-23 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment prior to October 15, 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which assigned an effective date of 
October 15, 1994, for an award of Dependents' Educational 
Assistance.  The appellant is the son of the deceased 
veteran.  The veteran had active service from October 1965 to 
August 1969.

Initially, the Board notes the appellant's allegation that 
the RO did not honor an earlier request for a personal 
hearing.  In this regard, the Board notes that in response to 
a May 1998 letter requesting clarification as to whether the 
appellant desired a hearing and, if so, what type of hearing, 
the appellant responded that he sought a hearing before an RO 
hearing officer.  The RO then notified the appellant that he 
was scheduled for a hearing to be held in August 1998 at the 
RO; however, the appellant failed to report for the hearing.  
Further, there is no indication in the record that the 
appellant's failure to appear was with good cause and the 
cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date. 


REMAND

The appellant asserts that he is entitled to DEA benefits for 
courses pursued prior to October 15, 1994.  Essentially, the 
appellant contends that he is entitled to DEA benefits from 
March 4, 1983, the date on which eligibility for DEA benefits 
was established by rating decision dated in July 1995.

A preliminary review of the record reveals that this case 
relies on an interpretation of the law and regulations 
governing the assignment of commencing dates for DEA 
benefits.  The Board notes that effective June 3, 1999, 
substantive changes were made to the criteria for 
establishing commencing dates of an award of educational 
assistance benefits, to include Chapter 35 DEA benefits, as 
set forth in 38 C.F.R. § 21.4131.  See 64 Fed. Reg. 23769-
23773 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
claimant will apply, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the effective date criteria were 
made during the pendency of the appellant's appeal, the Board 
finds that it must consider both the old and new criteria in 
evaluating the appellant's claim.  

However, the appellant has yet to be informed of these new 
criteria, and the RO has yet to determine the appellant's 
entitlement to an award of DEA benefits prior to October 15, 
1994, under the new criteria.  As the Board cannot determine 
the appropriate commencing date for Chapter 35 benefits 
warranted under the new criteria without prejudicing the 
appellant's right to due process of law, Bernard v. Brown, 4 
Vet. App. 384 (1993), the Board concludes that the RO must 
consider the appellant's date of entitlement under the new 
criteria in the first instance.

Therefore, this case is REMANDED for the following action:

The RO should review the evidence and 
readjudicate the appellant's claim of 
entitlement to Dependents' Educational 
Assistance (DEA) benefits under Chapter 
35, Title 38, United States Code, for 
periods of enrollment prior to October 
15, 1994, taking into account the new 
criteria for establishing commencing 
dates for such an award, effective June 
3, 1999.
 
If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO. 



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










